Campbell, C. J.,
delivered the opinion of the court.
Reluctant as we are to ’interfere with the exercise of the discretion of the courts whose proceedings are subject to-our revision, we are constrained to hold that, upon the presentation made by this record, the appellants .should have been permitted to supplement their evidence by introducing the evidence of their judgment in attachment, which was necessary to maintain the issue between them and the claimants. The omission to introduce it before they announced the closing of their evidence, from whatever cause that omission occurred, should not have been made fatal to their cause, but they should have been allowed to supply the omission whenever it was discovered.
Reversed and remanded.